Citation Nr: 1021265	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder, obsessive compulsive disorder, panic disorder, 
depression, and generalized anxiety. 

2.  Entitlement to a compensable rating for right knee 
strain.

3.  Entitlement to an increased rating for residuals of 
stress fracture of the left tibia with posttraumatic 
chondromalacia of the left patella and status post 
arthroscopic surgery, to include a rating in excess of 10 
percent prior to May 1, 2006 and a rating in excess of 20 
percent thereafter.

4.  Entitlement to a total disability rating based upon 
unemployability of the individual (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2003, 
January 2004 and January 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Oakland, California in 
October 2009 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

Subsequent to the most recent Supplemental Statement of the 
Case issued by the RO in May 2009, the Veteran has submitted 
additional evidence to include a personal statement and 
private medical treatment records.  The Veteran has waived 
the right to initial RO consideration of this evidence.  
Written Brief Presentation, May 2010; Medical Opinion 
Response Form, April 2010.  

Prior to analyzing the Veteran's claims, the Board first 
acknowledges the recent ruling in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), which clarified how the Board should 
analyze claims, specifically to include those for 
posttraumatic stress disorder (PTSD).  As emphasized in 
Clemons, though a veteran may only seek service connection 
for PTSD, the claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed...."  Id.  
In essence, the Court found that a veteran does not file a 
claim to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
affliction posed by a veteran's psychiatric symptoms.  As 
such, the Board will analyze this Veteran's current claim 
under this framework as recharacterized on the cover page of 
this document.  

With respect to the increased rating claim for residuals of 
stress fracture of the left tibia with posttraumatic 
chondromalacia of the left patella and status post 
arthroscopic surgery (referred to herein as a left knee 
disability for the sake of brevity), the Board notes that 
during the present appellate period the Veteran was awarded a 
temporary total (100 percent) rating on the basis of 
convalescence following arthroscopic surgery under the 
provisions of 38 C.F.R. § 4.30 (2009).  Rating decision, 
January 2007.  Current consideration regarding entitlement to 
an increased schedular rating for the left knee disability 
will be given, notwithstanding the prior 100 percent rating, 
as the temporary total rating was by its nature for a finite 
period of time for the specific purpose of convalescence 
only.  

The issues of an increased rating for the service-connected 
left knee disability and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown to have 
been present in service, and is not shown by a preponderance 
of the competent and probative evidence of record to be 
causally or etiologically related to the Veteran's military 
service.

2.  The Veteran's right knee disability is primarily 
manifested by minimal occasional pain, with full extension 
and significantly greater than 45 degrees of flexion 
consistently demonstrated upon examination.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include 
posttraumatic stress disorder, obsessive compulsive disorder, 
panic disorder, depression, and generalized anxiety, was not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The criteria for an initial compensable rating for right 
knee strain are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5299-5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in March 2003, June 2003, and August 
2006, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with respect to the service connection 
claim discussed herein.  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claim for service connection for psychiatric disability, 
to include descriptions of information and evidence that VA 
would seek to provide and that which the Veteran was expected 
to provide in support of his claim.  The Veteran was further 
notified of the process by which initial disability ratings 
and effective dates are established in correspondence dated 
in August 2006 and February 2009.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although these notices 
were delivered after the initial denial of the claim for 
service connection, the AOJ subsequently readjudicated that 
claim based on all the evidence in the October 2006, February 
2009, and May 2009 supplemental statements of the case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
Veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  

Additionally, due to the nature of the claim regarding 
evaluation of the right knee disability, as it is 
specifically an appeal of the initial rating assigned in 
conjunction with the grant of service connection, adequate 
notice was not delivered prior to the initial assignment of 
the rating in question.  However, once service connection is 
granted, the claim is substantiated and prior notice defects 
are rendered non-prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Thus, VA's duty to notify with respect to the 
right knee claim has also been satisfied.  Nonetheless, in 
January 2006 and July 2008 the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for a higher initial rating, noting the need to show that the 
claimed disability had gotten worse.  The July 2008 notice 
letter also provided the Veteran with the process by which 
disability ratings are determined, explaining that ratings 
are assigned from 0 to 100 percent based on the rating 
schedule depending upon the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  

VA has also assisted the Veteran with respect to his claims 
for benefits in accordance with 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c).  Service treatment records have been 
associated with the claims file.  All available relevant 
post-service treatment records identified by the Veteran have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claims and a medical opinion has been 
sought with regard to the claim for service connection.  The 
medical examinations and expert medical opinion of record are 
considered adequate for the Board's purposes as they are 
based on consideration of the appellant's prior lay and 
medical history and describe the relevant disabilities in 
sufficient detail to enable the Board to reach a fully 
informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also notes that the Veteran has variously described 
several stressful situations allegedly occurring during his 
military service, to which he attributes his current 
psychiatric symptomatology.  However, none of these stressors 
have been officially verified and the Board finds that 
further efforts to obtain such verification would serve no 
useful purpose under the circumstances of this case.  In 
particular, incidents such as a vehicle almost tipping over 
are unverifiable in nature simply because events that almost 
happened, but did not actually occur, are not documented in 
official military records.  With respect to a claimed suicide 
witnessed at a firing range during basic training at Fort 
Lewis, Washington, the RO conducted a National Archives 
search of the U.S. Army Casualty Information System, but did 
not locate a record of any servicemember fatality at Ft. 
Lewis during the timeframe that the Veteran was there for 
basic training.  See Memorandum to file, October 2006.  The 
Veteran was unable to provide any further specifics with 
regard to this incident, or any of the other claimed suicides 
to which he was exposed, so as to enable additional research.  
Specifically, the Veteran could not provide the name or 
identifying military unit of any of the reported suicides.  

The Veteran has also recently asserted that his current 
psychiatric symptomatology is primarily attributable to a 
funeral detail on which he served during his assignment to 
Fort Story, Virginia, as opposed to the above described 
suicides.  While his assignment to such detail is not 
documented in his service personnel records and is otherwise 
officially unverified to date, the psychiatric nexus opinion 
that the Board finds to be most probative on this matter, as 
discussed in full below, states that the funeral detail 
described by the Veteran would be a type of event unlikely to 
support a clinical diagnosis of PTSD based upon specific 
clinical diagnostic criteria recognized by the American 
Psychiatric Association.  Medical expert opinion, January 
2010.  Furthermore, with respect to the aspects of the 
service connection claim dealing with psychiatric disorders 
other than PTSD, in which no formal stressor verification is 
required, the Veteran is competent to describe recollections 
of his own personal experiences.  See 38 C.F.R. §§ 3.303, 
3.304(f) (describing requirement of credible evidence that a 
claimed in-service stressor actually occurred to establish 
service connection for PTSD); § 3.159(a)(2) (defining 
competent lay evidence).   

As such, under the specific circumstances of this case, the 
Board finds that additional efforts to assist the Veteran in 
verifying the claimed in-service stressors would serve no 
useful purpose.  To be clear, information provided by the 
Veteran is insufficient to allow further research into most 
of the stressful situations he reports, and with respect to 
the reported funeral detail, although it has been found 
medically unlikely to support a clinical diagnosis of PTSD, 
such an event may be assumed to have occurred for the sake of 
argument when considering the merits of service connection 
for psychiatric disabilities other than PTSD (where no 
official verification is required).  In light of the 
foregoing, a remand for further research of the events 
described by the Veteran is found to be unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  In all, VA has satisfied its duties to inform 
and assist the Veteran.  

Service Connection 

The Veteran seeks service connection for an acquired 
psychiatric disorder which he contends is a result of his 
military service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303; see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this respect, the Veteran's service treatment records have 
been reviewed in full but do not show complaints, diagnosis, 
or treatment for any psychological or emotional problem 
during the Veteran's military service.  On a Report of 
Medical History form completed prior to the Veteran's 
induction to military service in October 1966 the Veteran 
responded in the affirmative to having, currently or in the 
past, "nervous trouble of any sort."  Upon questioning by 
the examiner, the Veteran stated that his feet and hands tend 
to sweat which the Veteran attributed to "nerves."  Service 
treatment records.  The Veteran was nonetheless evaluated as 
psychiatrically normal at the time of pre-induction 
examination; thus no psychiatric defect, infirmity or 
disorder was noted when the Veteran was examined, accepted 
and enrolled in military service.  The evidence therefore 
does not establish that a psychiatric injury or disease 
preexisted service, and the presumption of soundness applies.  
38 C.F.R. § 3.305.  Therefore, in this case, the pertinent 
question is not one of in-service aggravation, but of in-
service incurrence of psychiatric illness.  

To this end, the Veteran's service treatment records document 
complaints and treatment for orthopedic and dental 
conditions, but contain no record that the Veteran complained 
of or sought treatment for any psychological or emotional 
problem during service.  To the contrary, on a Report of 
Medical History form completed in November 1968 near the 
conclusion of his active duty service, the Veteran explicitly 
denied having frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or any 
other type of psychological distress.  He was clinically 
evaluated as psychiatrically normal at the time of separation 
from active duty service.  Service treatment records.  

With respect to service connection for PTSD, requirements to 
establish service connection are slightly more specific than 
those outlined generally in 38 C.F.R. § 3.303.  In fact, VA 
regulations reflect that symptoms attributable to PTSD may 
not be manifested during active service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (expected to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether a veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that a veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b).  

Where, as in this case, the Veteran did not engage in combat 
with the enemy and was not a POW, and the claimed stressors 
are thus unrelated to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressors.  
Instead, the record must contain service records, official 
military documentation, or other credible evidence which 
corroborates a claimed stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau, 9 Vet. App. at 396.  Accordingly, as a matter of law, 
a medical professional cannot provide supporting evidence 
that the claimed in-service event actually occurred based 
solely upon a post-service medical examination or the 
Veteran's own report of stressful circumstances in service.  
Id.  In addition, the Veteran's own testimony, standing 
alone, will not be sufficient to establish the occurrence of 
a stressor to establish service connection for PTSD.  Id.

As previously discussed with regard to VA's assistance 
obligations, this Veteran has described various in-service 
stressors to which he attributes his psychiatric 
symptomatology.  The Board will thus turn to a discussion of 
the Veteran's stressor descriptions provided in the context 
of psychological treatment and assessment sought by the 
Veteran.  

Upon private psychological assessment in March 2003, the 
Veteran reported two suicides and an attempted suicide by 
service mates during basic training (one jumping off a roof, 
one slitting his wrists, and one shooting himself during 
target practice).  The Veteran also described several near 
accidents with amphibious vehicles, and trauma related to 
duties on a funeral detail while stationed in Virginia.  
Based upon the foregoing, in conjunction with reported 
symptoms that included anxiety, panic attacks, intrusive 
thoughts, hypervigilance and sleep problems, a private 
psychologist diagnosed PTSD and dysthymia.  Psychological 
report, March 2003.  

The Veteran's primary physician, specializing in internal 
medicine and pediatrics, has also stated that the Veteran has 
symptoms of PTSD, with panic attacks and anxiety increasing 
coincident to military service by the Veteran's sons.  In a 
March 2003 opinion letter, this physician also recorded the 
Veteran's description of the aforementioned incident where a 
fellow servicemember reportedly shot himself in the head 
during basic training.  

In a personal statement by the Veteran in April 2003, he 
described his only stressor as being "exposed to several 
suicides" during basic training including the suicide by 
self-inflicted gunshot on the rifle range at Fort Lewis.  In 
an additional personal statement in February 2004, the 
Veteran clarified that his entire battalion was qualifying at 
the range that day so he did not know the individual who 
killed himself.  

VA treatment records reflect that upon a new patient 
orientation group in December 2003, the Veteran reported 
onset of depression coinciding with his sons joining the 
Marines.  He also reported serving as pallbearer on a funeral 
detail and witnessing a funeral in which the family of a 
deceased black soldier attempted to pull the soldier's body 
from the casket as it was lowered into the ground.  A VA 
clinical psychologist opined that the Veteran was not 
clinically depressed at that time, and his sporadic anxiety 
symptoms did not represent PTSD.  VA treatment record, 
December 2003.  

Subsequent VA and private treatment records reveal the same 
essential complaints, reporting general anxiety, depression, 
and sleep problems especially when his sons were in military 
service.  The Veteran also reported that he has always been 
somewhat of "a nervous guy, worrying about things."  VA 
treatment record, August 2004.  He has been variously 
diagnosed by VA and private practitioners with a number of 
psychiatric disorders, to include PTSD, obsessive compulsive 
disorder, panic disorder, depression, and generalized 
anxiety.  

In August 2006, the Veteran submitted a personal stressor 
statement which reflects that the funeral detail started to 
"affect me mentally" about five years prior to this 
statement, i.e. with onset in or around 2001, over three 
decades after the incidents in question.  The Veteran also 
expressly stated that the suicide reported on the firing 
range did not bother him as much as the funeral detail with 
which he reportedly participated.  The Veteran states that he 
now remembers the screaming, dancing, and crying that 
occurred at a particular funeral for a black soldier, but 
that he did not think at the time that it would have an 
effect on him later in life.  The Veteran feels that these 
events have resulted in his now feeling anxious, depressed, 
and afraid of long journeys from home.  Stressor statement, 
August 2006.  

In a contemporaneous statement from Dr. KK, the Veteran's 
primary physician states that she feels that his anxiety and 
panic attacks are related to PTSD, essentially duplicating 
her opinion expressed in a previous March 2003 statement.  VA 
treatment records, however, reflect diagnosis of generalized 
anxiety disorder and major depression, single episode in 
remission with treatment.  VA treatment, September 2006.  At 
that time, the Veteran reported "I worry about everything" 
and he hated taking medication.  VA treatment records by and 
large reflect diagnosis of generalized anxiety disorder, and 
relate multiple current stressors or triggers, including his 
son's military service and a trip to Italy with his wife.  
See, e.g., Individual therapy, August 2006; Psychological 
consult, August 2004.  The record also reflects that in 
consultation about psychotropic medications, the Veteran was 
so anxious about possible side effects, that he virtually 
guaranteed their occurrence. Mental health telephone contact, 
September 2004.  

Subsequently, an advocate, possibly from the Vet Center where 
the Veteran sought treatment, referred the Veteran for 
assessment by a Ph.D. family counselor in November 2008.  The 
Veteran described symptoms essentially consistent with those 
reported elsewhere, as well as military stressors including 
the soldier's funeral and the suicide on the firing range.  
He described feelings of survivor guilt and feeling bad 
because he felt that he should have gone to Vietnam.  This 
private practitioner diagnosed Major Depression and PTSD.  
Private assessment, November 2008.  

In the Board's preliminary review of the claims file it 
became apparent that multiple psychiatric diagnoses had been 
rendered, and the Board found it necessary to request a 
medical expert opinion to determine whether, based upon the 
entirety of the evidence of record, it is at least as likely 
as not (probability of 50 percent or more) that any currently 
diagnosed psychiatric disability was incurred during this 
Veteran's military service, or is otherwise medically 
attributable to such service.  See Expert opinion request 
letter, December 2009.  

The responding medical expert, a VA staff psychiatrist, 
carefully reviewed the evidence of record and thoroughly 
summarized the relevant factual background in his report.   
The examiner found that the Veteran had worked throughout his 
life as a skilled carpet layer for 25 to 30 years, had been 
married for over 35 years, and had successfully raised two 
sons.  The examiner also discussed, in detail, the two 
primary stressors claimed by the Veteran regarding the 
suicide on the firing range, and the funeral detail.  In 
light of all the data reviewed, the examiner opined that "I 
do no believe there is sufficient evidence to conclude that 
it is at least as likely as not that any currently diagnosed 
psychiatric disability was incurred during the Veteran's 
military service."  Medical expert opinion letter, January 
2010.  The Board acknowledges the argument by the Veteran's 
accredited service representative that this results in a 
failure to render an opinion based upon insufficient 
evidence.  See Representative's brief, January 2010.  
However, in the context of two subsequent pages of analysis 
and rationale provided by the examiner, the Board finds that 
the physician is not, in fact, stating that he cannot render 
an opinion, but rather clearly expresses a negative nexus 
opinion due to the absence of sufficient evidence to support 
a finding that this Veteran's psychiatric problems are due to 
his military service.

Initially, the examiner found that there is insufficient 
evidence to conclude that the Veteran has experienced 
clinically significant PTSD.  The examiner acknowledges that 
the Veteran has reported some individual symptoms of the 
disorder, but that formal criteria for the illness, as 
established by the Diagnostic and Statistical Manual of 
Mental Disorders, published by the American Psychiatric 
Association (referred to as the DSM-IV or DSM-IV-TR), have 
not been met.  To this end, the examiner states that there 
must be exposure to a specific traumatic event in which an 
individual experiences or witnesses actual or threatened 
death or serious injury, AND the individual's initial 
response must involve fear, helplessness, or horror.  Medical 
expert opinion letter, January 2010.  

Here the examiner states that witnessing a suicide could 
represent such an event, but the Veteran has stated that it 
is the in-service funeral duty not the suicide event, that 
drives his current reported distress.  The Board further 
interjects that VA has been unable to obtain verification of 
a suicide or any other fatality at Fort Lewis during the 
Veteran's period of basic training, and the Veteran is unable 
to provide specific details to allow further research.  See 
Memorandum to file, October 2006.  As such, the suicide 
event, although consistently described by the Veteran, cannot 
be substantiated as it is not recorded in U.S. Army casualty 
records.  In addition, there is no independent substantiation 
of the Veteran's participation in a funeral detail during his 
assignment to Fort Story, Virginia.  Nonetheless, even if 
such participation is assumed arguendo, the examiner found 
that while repeated exposures to funerals could possibly be 
interpreted as involving witnessing of death and associated 
feelings of hopelessness, this would be an "atypical 
precursor of chronic PTSD."  Medical expert opinion letter, 
January 2010.  The examiner stated that while the presence of 
PTSD cannot be ruled out on this basis alone, these factors 
"substantially reduce the likelihood that the Veteran's 
reported symptoms represent the actual syndrome of PTSD as it 
is clinically defined."  

The Board also notes that according to the psychiatrist and 
the DSM-IV, in clinical PTSD an individual's initial response 
to a stressor must involve fear, helplessness, or horror.  In 
contrast, this Veteran states that at the time of the funeral 
detail in question, he did not know that his participation or 
experience would have an effect upon him later in life.  He 
does not appear to describe the type of initial response 
identified by the DSM-IV.  See Veteran's statement, August 
2006.  Additionally, the psychiatrist states that specific 
symptoms necessary for a clinical diagnosis of PTSD, although 
reported by the Veteran and described on occasion in 
interview notes, are not well described by the Veteran's 
primary physician who has treated him for many years, or 
described by VA staff psychiatrists who had recently 
evaluated him.  In an additional category of symptoms, 
wherein at least three symptoms are required, the examiner 
found that "there is no substantial evidence in the review 
file that the Veteran has persistently had any of these 
symptoms, let alone three."  In the absence of other 
corroborating evidence, the reviewing psychiatrist found that 
a multitude of other explanations for the appellant's 
psychiatric symptoms, including nonservice-related causes, 
cannot be ruled out.  

Specifically, he stated that a long history of significant 
daily alcohol consumption reported by the Veteran is a 
substantial diagnostic confound and there is no sufficient 
explanation ruling it out as a contributor to depression 
and/or anxiety, and that it would be at least as likely an 
explanation for decreased overall functioning as any other 
hypothesized causal factor, even if the Veteran is no longer 
actively drinking.  The examiner also stated that there is no 
basis in the evidence provided to conclude that any of the 
Veteran's various other psychiatric problems (such as panic 
attacks or depressive episodes) are caused by his military 
experience, particularly as, in the contrary, there are 
descriptions of depression and anxiety stemming from other 
causes such as physical disability or family situations.  The 
examiner also found that the only description of personal, 
interpersonal, or occupational disability comes within the 
last decade, and that even if the presence of PTSD could be 
established, there is no compelling data to explain the 
mechanism of increased disability due to PTSD in the last 
decade given the apparent absence of psychiatric disability 
for a period of three to four decades since the alleged 
stressors.  See also Maxson v. Grober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (noting that it is proper to consider a 
veteran's entire medical history, including any lengthy 
period of absence of complaint with respect to a condition  
now raised).  Finally, the examiner also opined that there is 
no data to suggest that there is a direct relationship 
between the Veteran's psychiatric symptoms and any physical 
injury he sustained during service.  Medical expert opinion 
letter, January 2010.  

With respect to the clinical diagnosis of PTSD, the Board 
acknowledges that the expert opinion requested by the Board 
differs from the treatment records from the Veteran's primary 
physician.  However, according to her own letterhead, the 
Veteran's primary physician, Dr. K.K., is board certified in 
internal medicine and pediatrics, not psychiatry or an 
affiliated field.  Therefore, on the matter of clinical 
diagnosis of psychiatric illness in compliance with the DSM-
IV, the Board finds the opinion of a psychiatrist to simply 
be more probative.  Similarly, although a psychologist and 
family counselor have also apparently diagnosed PTSD, the 
Board finds that their reports did not explicitly address 
clinical adequacy of the symptomatology and the sufficiency 
of a confirmed in-service stressor.  To this end, there is 
also no evidence that the various private practitioners 
reviewed the claims file or were otherwise aware that 
stressful events reported by the Veteran as having occurred 
during military service could not be independently verified 
or substantiated by official records.  

In all, the Board finds that the detailed medical opinion and 
supporting rationale provided in the January 2010 letter is 
the more probative medical opinion of record with respect to 
a potential medical nexus or causal relationship between this 
Veteran's military service, and his current psychiatric 
symptomatology.  In light of the foregoing, the Board finds 
no evidence of in-service incurrence of psychiatric problems, 
and the competent and most probative medical evidence of 
record does not establish that a current psychiatric disorder 
is attributable to this Veteran's military service, 
particularly in light of the many decades of successful 
employment and interpersonal relationships in the interim 
between his military service and the present complaints 
beginning in or around 2001.  With regard to PTSD 
specifically, there is insufficient credible supporting 
evidence to establish that a claimed in-service stressor, 
clinically sufficient to support a diagnosis of PTSD, 
actually occurred.  Thus, although carefully considered, the 
Board finds that service connection is not warranted for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder, obsessive compulsive disorder, panic 
disorder, depression, and generalized anxiety based upon the 
available evidence at this time. 

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected right knee disability, currently evaluated as 
noncompensably (zero percent) disabling.  Disability 
evaluations are determined by application of VA's Schedule 
for Rating Disabilities, which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, in the present case, the symptoms of 
the Veteran's service-connected right knee disability have 
remained relatively constant throughout the appellate period.  
Thus, staged ratings are not necessary in this instance.  

Service connection was established for chronic right knee 
strain by rating decision in January 2007 and was evaluated 
as noncompensably disabling under DC 5299-5260.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows: The first 2 digits will be selected 
from that part of the schedule most closely identifying the 
part, or system, of the body involved; the last 2 digits will 
be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  

Therefore, although knee strain is not specifically listed in 
the Schedule, it is permissible to rate analogously to a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Here, Diagnostic Code 5299 is used to identify unlisted 
disabilities of the knee and leg, while Diagnostic Code 5260 
is used to denote limitation of flexion of the leg as the 
basis of the evaluation assigned.  It is important to note 
that standard motion of a knee is from 0 degrees extension 
(i.e. straight out) to 140 degrees flexion (i.e. bent knee).  
See 38 C.F.R. 
§ 4.71, Plate II.  In the Board's current decision, however, 
the entirety of the evidence of record will be considered in 
relationship to each of the potentially relevant diagnostic 
codes.  

Initially, in November 2005, the Veteran reported shifting 
his weight onto his right knee due to pain and limited motion 
in his service-connected left knee, experiencing resulting 
pain and stiffness in the right knee.  VA Form 21-4138, 
November 2005.  Upon VA examination in February 2006, the 
Veteran reiterated this complaint noting that his right knee 
pain began after arthroscopic surgery to the left knee in 
July 2004.  He reported intermittent right knee pain of mild 
intensity with weakness, instability, fatigue and lack of 
endurance.  He reported receiving no treatment for the right 
knee and experiencing no flare-ups with this knee.  Full 
range of motion of the right knee was documented from zero 
degrees of extension to 140 degrees of flexion with mild pain 
exhibited by grimacing beginning at 130 degrees of flexion.  
There was no loss in flexion of the right knee noted due to 
weakness, fatigability, or lack of endurance.  The Veteran's 
right knee was unremarkable on x-ray and did not show the 
presence of arthritis.  The examiner diagnosed chronic strain 
of the right knee and opined that it is as likely as not that 
this condition is due to chronic limping and weight straining 
related to the left knee disability.  VA examination, 
February 2006.  Concurrent private medical records are 
generally consistent with these findings.  See, e.g., 
Worker's compensation examination report, June 2007; Report 
from Dr. RV, October 2005.  

The Board acknowledges the Veteran's assertion that he has 
bilateral arthritis of the knees which should be considered 
in the evaluation of his knee disabilities.  See Notice of 
disagreement, February 2007.  While left knee patellofemoral 
arthritis is documented at least as of a July 2009 report by 
Dr. EW, arthritis of the right knee is not documented in the 
competent medical evidence of record.  Instead, in addition 
to the negative x-ray report discussed above, upon most 
recent VA examination in September 2007, the Veteran 
continued to report exacerbation of otherwise mild knee 
problems after a post-service work-related injury to the left 
knee in 2005 that resulted in arthroscopy.  He again reported 
that his right knee was only minimally painful.  The Veteran 
denied flare-ups of right knee symptoms.  Right knee range of 
motion was from zero degrees extension to 125 degrees of 
flexion without pain, and without additional limitation on 
repetitive motion.  Drawer, Lachman, and McMurray testing 
were all negative on the right and there was no ligament 
laxity of the knee.  Ligaments were considered stable.  
Bilateral knee strain was diagnosed, but the examiner 
explicitly determined that there was no arthritis noted on x-
ray films.  Diagnostic imaging remained unremarkable for both 
knees at the time of this exam.  VA examination, September 
2007.  

Recent medical records from the Veteran's primary private 
treatment provider are also of record through January 2010.  
While these records document continuing complaints pertinent 
to the left knee and leg, they do not generally reflect 
complaints, treatment, or diagnosis of any chronic problem 
with the right knee.  

The Board now turns to a discussion of the relevant 
diagnostic codes, and application of the law to the relevant 
facts discussed above.  First, DC 5256 rates based on the 
presence of ankylosis, or immobility of the joint.  As the 
Veteran has consistently demonstrated movement in his right 
knee joint, this code is inapplicable.  The Board further 
notes that there is no evidence or assertion of dislocation 
or removal of semilunar cartilage of the right knee, genu 
recurvatum of the right knee, or any other impairment of the 
tibia and fibula of the right knee.  See VA examinations,  
September 2007 & February 2006.  As the evidence of record 
fails to demonstrate ankylosis, dislocation or removal of 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum, these diagnostic codes are inapplicable to 
the Veteran's right knee disability and will not be discussed 
further.  The remaining diagnostic codes for the knee and leg 
are as follows. 

Under DC 5257, knee disability manifested by recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating for slight impairment, a 20 percent rating for 
moderate impairment, and a 30 percent rating for severe 
impairment.  38 C.F.R. § 4.71a.  

DC 5261 rates based on limitation of extension.  When 
extension is limited to 5 degrees, a noncompensable rating is 
assigned.  Extension limited to 10 degrees warrants a 10 
percent rating.  Extension limited to 15 degrees, warrants a 
20 percent rating, and extension limited to 20 degrees 
warrants a 30 percent rating.  Extension limited to more than 
20 degrees warrants ratings higher still.  Id.  

Finally, under DC 5260, when flexion of the leg is limited to 
60 degrees, a noncompensable rating is warranted.  Flexion 
limited to 45 degrees, warrants a 10 percent rating.  Flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants the maximum 30 percent 
rating.  Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system,  38 
C.F.R. § 4.40 allows for consideration of functional loss  
due to pain and weakness causing additional disability beyond  
that reflected on range of motion measurements.  DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

Here, although the Veteran has described falling numerous 
times because his knee "just gives out," it appears that 
this is in relation to the left knee only.  See, e.g., Board 
hearing transcript, 2009.  The Veteran does not appear to 
describe specific problems with his right knee in his hearing 
testimony or other recent medical records.  Furthermore, 
ligaments were found to be stable bilaterally upon most 
recent VA examination.  As such, the Board finds no credible 
evidence of recurrent subluxation or lateral instability of 
the right knee.  DC 5257 is thus inapplicable.  38 C.F.R. 
§ 4.71a.  

Similarly, at no time in VA or private treatment records has 
the Veteran demonstrated limited extension of the right knee, 
instead showing extension to zero degrees in each instance.  
See VA examinations, September 2007 & February 2006; Worker's 
compensation examination report, June 2007.  Therefore, DC 
5261 is also inapplicable.  38 C.F.R. § 4.71a.  

The only remaining DC relevant to impairment of the knee and 
leg is DC 5260 for limitation of flexion.  This Veteran has 
demonstrated some limitation of flexion in the right knee 
joint.  To reiterate, for VA purposes normal flexion of the 
knee is to 140 degrees.  Id. Plate II.  Here, upon VA and 
Worker's compensation examinations, the Veteran demonstrated 
right knee flexion to 140 degrees in February 2006, to 150 
degrees in June 2007, and to 125 degrees in September 2007.  
While most recent examination does show some limitation in 
flexion, such limitation is not compensable unless flexion is 
limited to 45 degrees or less. 38 C.F.R. § 4.71a, DC 5260.  
In this Veteran's case, at its worst 125 degrees of flexion 
achieved is significantly greater than limitation to 45 
degrees necessary for a compensable rating.  The Board has 
also considered the holding in the DeLuca case discussed 
above, but finds no credible evidence of pain, weakened 
movement, excess fatigability or incoordination beyond that 
reflected on range of motion testing.  See VA examinations; 
see also Board hearing transcript.  As such, the Board finds 
no evidentiary basis for a rating in excess of zero percent 
for this Veteran's right knee disability.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  This Veteran has 
asserted that he is unemployable due to service-connected 
disability; however, there is a separately adjudicated claim 
for TDIU in this case, which is subject to remand below.  The 
Board will therefore defer opinion on the TDIU matter as it 
relates to the present claim regarding the right knee pending 
the outcome of the remand instructions below.  

Finally, the Board has considered applicability of the 
benefit of the doubt doctrine in this case as it relates to 
both the service connection and increased rating issues 
presently decided.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3.  However, the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
PTSD and an increased initial rating for right knee strain.  
As such, this doctrine is not applicable in the instant 
appeal and his claims must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder, obsessive compulsive 
disorder, panic disorder, depression, and generalized 
anxiety, is denied. 

A compensable rating for right knee strain is denied.


REMAND

Additional evidentiary development is required before the 
issues of entitlement to an increased rating for left knee 
disability and TDIU are ready for Board adjudication.  See 
38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.

Specifically, the Veteran was last afforded a VA examination 
for his left knee disability in September 2007.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of a veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the  
Veteran's last VA examination is not necessarily stale in 
this case, the Veteran has indicated that his condition has 
worsened since the date of the latest examination.  See, 
e.g., Board hearing transcript, October 2009; see also 
Private treatment record, July 2009 (describing "rapid and 
aggressive worsening" of left knee joint symptoms).  Also, 
while recent private treatment records are associated with 
the claims file discussing this disability, this 
documentation does not specifically address each of the 
pertinent rating criteria.  As the Board is thus unable to 
make an accurate assessment of the Veteran's current 
condition on the basis of the evidence currently of record, 
the Veteran must be afforded a contemporaneous examination.

The Board also notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in August 2007.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

Finally, with regard to the claim for a TDIU since the 
outcome of this claim is dependent, at least in part, upon 
minimum threshold disability ratings, which in turn 
necessarily involves the outcome of the present appeal for a 
higher evaluation for his left knee disorder, the Board finds 
that the issue of entitlement to a TDIU is inextricably 
intertwined with that of an increased rating.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues 
are 'inextricably intertwined' when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered); see also Rice v. 
Shinseki, 22 Vet. App. 447 (finding a TDIU claim to be part 
of an increased rating claim when such claim is raised by the 
record).  As the issues are thus intertwined, the Board is 
unable to review the issue of entitlement to a TDIU until the 
remaining issue on appeal is resolved.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA medical 
records for this Veteran from August 
2007 forward.  

2.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected left knee disability.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted.  The 
examiner is also specifically asked to 
measure and thoroughly describe any scars 
on or near the left knee as related to 
surgical procedures for his left knee 
disability. 

The examiner is then asked to review 
the claims file in its entirety, 
specifically to include recent private 
treatment records contained therein, 
and determine whether the Veteran's 
service-connected disabilities alone 
are of sufficient severity to produce 
unemployability.  The Veteran's age and 
any impairment caused by nonservice-
connected disabilities may not be 
considered in reaching the requested 
employability determination.  

The examiner is specifically requested 
to opine whether the Veteran is 
"unable to secure and follow a 
substantially gainful occupation by 
reason of his service-connected 
disabilities." 

3.  Thereafter, the RO/AMC will 
readjudicate the issue of entitlement 
to an increased rating for left knee 
disability under any applicable 
diagnostic codes, including those 
pertinent to scars, as well as the 
issue of entitlement to a TDIU, to 
include consideration of the provisions 
of 38 C.F.R. § 4.16(b) pertaining to 
extraschedular consideration if the 
Veteran's service-connected 
disabilities are found to produce 
unemployment, but do not meet minimum 
schedular percentage requirements.  
 
If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The Veteran and 
his representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


